BECKERT, P.J.,
—This equity case is before us on plaintiffs petition for rule to show cause why judgment on a stipulation of counsel should not be entered. Defendant has filed an answer and new matter, in response to which plaintiff filed a formal reply. Plaintiff now asks us to make absolute the rule entered on November 25, 1977, and direct the entry of a money judgment in her favor.
We refuse to grant the relief requested, because we find no authority in our rules of civil procedure under which petition and rule could be construed to be the appropriate mechanism for obtaining final judgment. Quite to the contrary, we believe Pa.R.C.P. 1511, governing entry of judgment upon default or admission, contemplates the conventional motion for judgment on the pleadings or for summary judgment as provided for under the rules applicable to assumpsit proceedings (Rule 1511 is specifically cross-referenced to Rules 1037 et seq.). Since assumpsit Rules 1034 and 1035 are directed toward the exact end desired by plaintiff, we feel that they should be utilized to the exclusion of the hybrid procedure chosen by plaintiff here.
ORDER
And now, February 28, 1978, the rule to show cause why judgment on a stipulation of counsel *430should not be entered heretofore issued on defendant is hereby discharged.